Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020, 12/03/2021, 01/14/2022 and 02/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 06/01/2022. Claims 7-11 and 13-14 have been amended. No new claim has been added and no claim has been canceled. The 35 U.S.C. 112(b) rejection of Claims 7, 10, 13 and 14 have been withdrawn in view of the applicant’s amendment. Claims 7-14 are pending.
Response to Arguments
The applicants’ arguments, filed on 06/01/2022, with respect to “User equipment and base station apparatus” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
 	Previously used reference of Abedini et al. (US 20190132805, US-provisional-application US 62578303 cited for priority, henceforth “Abedini”) is replaced with Pedersen et al. (US 20140024380, henceforth “Pedersen”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 20140024380, henceforth “Pedersen”) and in view of Jung et al. (US 20160112966, henceforth “Jung”).
Examiner’s note: in what follows, references are drawn to Pedersen unless otherwise mentioned.
Regarding claim 7, Pedersen teaches a first base station comprising (FIG. 2, shows a cellular network system according to an embodiment of the invention, see [0058].): 
a receiver that receives, from a second base stations, information indicating a request for configuring maximum transmit power of a terminal (FIG. 3, the base station 110 comprises a receiver. The base station may also comprise a transmitter. The receiver and the transmitter may be implemented as one single unit, for example as a transceiver 303 as shown in FIG. 3. The transceiver or the receiving unit and the transmitter may be adapted to communicate with a second base station or the user equipment 130 via an antenna, see [0071]-[0073]. FIG. 2 shows base stations 110, 120 and a UE 130. FIG. 2,  the first base station 110 sends a signal comprising the transmit power settings for the UE 130 to the second base station 120, see [0067]. If there is a direct communication link, for example between macro and femtocells, between the cells, the first base station 110 may signal the UE specific maximum power directly to the second base station 120 of the target cell 102. This is indicated by arrow 150, see [0068]. This technique is used by a receiver that receives, from a second base stations, information indicating a request for configuring maximum transmit power of a terminal.); 
a transmitter that transmits, to the second base station, information indicating first maximum transmit power related to the information (FIG. 3, the base station 110 comprises a determination unit 304, see [0074]. The base station comprises further a calculation unit 305. The calculation unit, which may also be implemented for example as part of a control unit, like a CPU or a microcontroller and/or which may be implemented as a single unit together with the determination unit, may be adapted to calculate a maximum allowed transmit power for the user equipment to be used following the handover based on the determined maximum degree of interferences… The calculation unit may be further adapted to transmit a signal via the transceiver or a transmitter of the base station directly to the user equipment or to the second base station, wherein the signal comprises information about the maximum allowed transmit power for the user equipment to be used following the handover, see [0075]. Prior to the handover, the user equipment 130 is served by the first base station. The user equipment is adapted to receive via the transceiver 306 as shown in FIG. 3, or via a separate receiving unit, a signal, either from the first base station 110 as shown in FIG. 3 or from the second base station as described in the context of FIG. 2, comprising information about the maximum allowed transmit power following the handover from the first base station 110 to the second base station, see [0078]. The missing/crossed out limitations will be discussed in view of Jung.); and 
a processor that transmits, to the terminal, information indicating second maximum transmit power for communication between the terminal, and the first base station and the second base station (FIG. 3, the base station 110 comprises further a determination unit 304. The determination unit may be implemented as part of a control unit, like a CPU or a microcontroller, or may be implemented as a single unit, see [0074]. The base station comprises further a calculation unit 305, see [0075]. Once the HO from source cell 101 to target cell 102 is executed, the new serving cell would then configure the UE with the corresponding maximum allowed transmit power setting via higher layer signalling in coherence with the received information from the former source cell. This is indicated by dashed arrow 131, see [0068]. This direct communication between the first and the second base station may use for example X2 messages between macro and femtocells which have the possibility to signal UE specific maximum power transmit settings. A network system as shown in FIG. 2 may be applicable for scenario with macro, micro, and pico cells. It may also be applicable for LTE by using X2 messages between macro, micro, and pico cells being able to signal maximum UE transmit power settings between cells, see [0069].). This technique is used by a processor that transmits, to the terminal, information indicating second maximum transmit power for communication between the terminal  and the first base station and the second base station.).
As noted above, Pedersen is silent about the aforementioned missing/crossed limitations of: (1) a transmitter that transmits, to the second base station, information indicating first maximum transmit power related to the information indicating the request.
 However, Jung discloses the missing/crossed limitations comprising: (1) a transmitter that transmits, to the second base station, information indicating first maximum transmit power related to the information indicating the request (FIG. 13 at S1310, the SeNB receives a request change of PEMAX from the MeNB, see [0174]-[0175]. PEMAX is maximum transmission power of the UE, which is permitted in the corresponding cell and is a value signaled in an upper layer, see [0043]. At S1320, the SeNB transmits a respond to change of PEMAX to MeNB, see [0174]-[0175]. At S1325, MeNB transmits reconfigured sP.sub.EMAX  (alternatively mP.sub.EMAX) values  to the UE, see [0174]-[0175].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen’s apparatus by adding the teachings of Jung in order to make a more effective apparatus by enabling efficiently delivering surplus power report to an end of a macro cell, a micro-cell and a cross-trap through a network. The method enables preventing transmission power from being increased than maximum capability of the terminal. The method enables effectively allocating UL grant from the base stations to the terminal so as to perform UL simultaneous transmission and prevent scaling down phenomenon of the terminal due to cross-trap of the maximum output power. The method enables effectively transmitting power transmit information to base stations by the terminal, so that the base stations can effectively manage respective scheduler without occurring excessive transmit power setting problem, see (Jung, [0018], [0056], [0067], [0071], [0075], [0081], ).
Regarding claim 13, Pedersen teaches a communication method executed by a first base station, the communication method comprising (FIG. 2, shows a cellular network system according to an embodiment of the invention, see [0058].):
receiving, from a second base station, information indicating a request for configuring maximum transmit power of a terminal (FIG. 3, the base station 110 comprises a receiver. The base station may also comprise a transmitter. The receiver and the transmitter may be implemented as one single unit, for example as a transceiver 303 as shown in FIG. 3. The transceiver or the receiving unit and the transmitter may be adapted to communicate with a second base station or the user equipment 130 via an antenna, see [0071]-[0073]. FIG. 2 shows base stations 110, 120 and a UE 130. FIG. 2,  the first base station 110 sends a signal comprising the transmit power settings for the UE 130 to the second base station 120, see [0067]. If there is a direct communication link, for example between macro and femtocells, between the cells, the first base station 110 may signal the UE specific maximum power directly to the second base station 120 of the target cell 102. This is indicated by arrow 150, see [0068].); 
transmitting, to the second base station, information indicating first maximum transmit power related to the information (FIG. 3, the base station 110 comprises a determination unit 304, see [0074]. The base station comprises further a calculation unit 305. The calculation unit, which may also be implemented for example as part of a control unit, like a CPU or a microcontroller and/or which may be implemented as a single unit together with the determination unit, may be adapted to calculate a maximum allowed transmit power for the user equipment to be used following the handover based on the determined maximum degree of interferences… The calculation unit may be further adapted to transmit a signal via the transceiver or a transmitter of the base station directly to the user equipment or to the second base station, wherein the signal comprises information about the maximum allowed transmit power for the user equipment to be used following the handover, see [0075]. Prior to the handover, the user equipment 130 is served by the first base station. The user equipment is adapted to receive via the transceiver 306 as shown in FIG. 3, or via a separate receiving unit, a signal, either from the first base station 110 as shown in FIG. 3 or from the second base station as described in the context of FIG. 2, comprising information about the maximum allowed transmit power following the handover from the first base station 110 to the second base station, see [0078]. The missing/crossed out limitations will be discussed in view of Jung.); and 
transmitting, to the terminal, information indicating second maximum transmit power for communication between the terminal, and the first base station and the second base station (FIG. 3, the base station 110 comprises further a determination unit 304. The determination unit may be implemented as part of a control unit, like a CPU or a microcontroller, or may be implemented as a single unit, see [0074]. The base station comprises further a calculation unit 305, see [0075]. Once the HO from source cell 101 to target cell 102 is executed, the new serving cell would then configure the UE with the corresponding maximum allowed transmit power setting via higher layer signalling in coherence with the received information from the former source cell. This is indicated by dashed arrow 131, see [0068]. This direct communication between the first and the second base station may use for example X2 messages between macro and femtocells which have the possibility to signal UE specific maximum power transmit settings. A network system as shown in FIG. 2 may be applicable for scenario with macro, micro, and pico cells. It may also be applicable for LTE by using X2 messages between macro, micro, and pico cells being able to signal maximum UE transmit power settings between cells, see [0069].). This technique is used by a processor that transmits, to the terminal, information indicating second maximum transmit power for communication between the terminal  and the first base station and the second base station.).
As noted above, Pedersen is silent about the aforementioned missing/crossed limitations of: (1) transmitting, to the second base station, information indicating first maximum transmit power related to the information indicating the request.
 However, Jung discloses the missing/crossed limitations comprising: (1) transmitting, to the second base station, information indicating first maximum transmit power related to the information indicating the request (FIG. 13 at S1310, the SeNB receives a request change of PEMAX from the MeNB, see [0174]-[0175]. PEMAX is maximum transmission power of the UE, which is permitted in the corresponding cell and is a value signaled in an upper layer, see [0043]. At S1320, the SeNB transmits a respond to change of PEMAX to MeNB, see [0174]-[0175]. At S1325, MeNB transmits reconfigured sP.sub.EMAX  (alternatively mP.sub.EMAX) values  to the UE, see [0174]-[0175].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen’s apparatus by adding the teachings of Jung in order to make a more effective apparatus by enabling efficiently delivering surplus power report to an end of a macro cell, a micro-cell and a cross-trap through a network. The method enables preventing transmission power from being increased than maximum capability of the terminal. The method enables effectively allocating UL grant from the base stations to the terminal so as to perform UL simultaneous transmission and prevent scaling down phenomenon of the terminal due to cross-trap of the maximum output power. The method enables effectively transmitting power transmit information to base stations by the terminal, so that the base stations can effectively manage respective scheduler without occurring excessive transmit power setting problem, see (Jung, [0018], [0056], [0067], [0071], [0075], [0081], ).
Regarding claim 10, Jung teaches a terminal comprising (FIGS. 1-3  item 130): 
a receiver that receives, from a first base station, information indicating maximum transmit power for communication between the terminal, and the first base station and a second base station (FIG. 1, the first base station 110 informs the UE 130 which maximum transmit power it is allowed to use after the serving cell change. This is indicated by arrow 140, see [0065]. This direct communication between the first and the second base station may use for example X2 messages between macro and femtocells which have the possibility to signal UE specific maximum power transmit settings. A network system as shown in FIG. 2 may be applicable for scenario with macro, micro, and pico cells. It may also be applicable for LTE by using X2 messages between macro, micro, and pico cells being able to signal maximum UE transmit power settings between cells, see [0069].); and 
a processor that performs transmit power control of signals to be transmitted to the first base station (FIG. 1, Once the UE 130 has experienced HO to the second base station 120 of the target cell 102, it can signal the setting, i.e. the maximum allowed transmit power, to its new serving cell via higher layer signalling. This is indicated by the dashed arrow 131. This signalling will be carried out after the HO. For this signalling, RRC messages may be used for WCDMA/HSPA and/or LTE systems, which may include maximum UE transmit power configurations, see [0065]. 
As noted above, Pedersen is silent about the aforementioned missing/crossed limitations of: (1) a processor that performs transmit power control of signals to be transmitted to the first base station and the second base station  based on the information indicating the maximum transmit power.
However, Jung discloses the missing/crossed limitations comprising: (1) a processor that performs transmit power control of signals to be transmitted to the first base station and the second base station  based on the information indicating the maximum transmit power (A range of maximum output power PCMAX of the UE is shown in Equations 1, 2, 3 see [0040]-[0041]. The base station determines a UL grant so as to maximize transmission efficiency, see [0056]. When a UL grant having a magnitude of maximum output power or more is allocated to the UE, scaling-down of UL transmission power of the UE may occur, see [0057]. FIG. 6 at S620, the UE establishes P.sub.CMAX. At S625, the UE performs simultaneous UL transmission to the macro base station or the small base station based on the received UL grant, see [0110]-[0111]. FIG. 9, the UE performs simultaneous UL transmission to the macro base station or the small base station based on the received UL grant (S910), see [0133].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen’s apparatus by adding the teachings of Jung in order to make a more effective apparatus by enabling efficiently delivering surplus power report to an end of a macro cell, a micro-cell and a cross-trap through a network. The method enables preventing transmission power from being increased than maximum capability of the terminal. The method enables effectively allocating UL grant from the base stations to the terminal so as to perform UL simultaneous transmission and prevent scaling down phenomenon of the terminal due to cross-trap of the maximum output power. The method enables effectively transmitting power transmit information to base stations by the terminal, so that the base stations can effectively manage respective scheduler without occurring excessive transmit power setting problem, see (Jung, [0018], [0056], [0067], [0071], [0075], [0081], ).
Regarding claim 14, Pedersen teaches a communication method executed by a terminal, steps executed by the terminal comprising, the communication method comprising (FIGS. 1-3):
receiving, from a first base station, information indicating maximum transmit power for communication between the terminal, and the first base station and a second base station (FIG. 1, the first base station 110 informs the UE 130 which maximum transmit power it is allowed to use after the serving cell change. This is indicated by arrow 140, see [0065]. This direct communication between the first and the second base station may use for example X2 messages between macro and femtocells which have the possibility to signal UE specific maximum power transmit settings. A network system as shown in FIG. 2 may be applicable for scenario with macro, micro, and pico cells. It may also be applicable for LTE by using X2 messages between macro, micro, and pico cells being able to signal maximum UE transmit power settings between cells, see [0069].); and 
performing transmit power control of signals to be transmitted to the first base station and  (FIG. 1, Once the UE 130 has experienced HO to the second base station 120 of the target cell 102, it can signal the setting, i.e. the maximum allowed transmit power, to its new serving cell via higher layer signalling. This is indicated by the dashed arrow 131. This signalling will be carried out after the HO. For this signalling, RRC messages may be used for WCDMA/HSPA and/or LTE systems, which may include maximum UE transmit power configurations, see [0065]. 
As noted above, Pedersen is silent about the aforementioned missing/crossed limitations of: (1) performing transmit power control of signals to be transmitted to the first base station and the second base station  based on the information indicating the  maximum transmit power.
However, Jung discloses the missing/crossed limitations comprising: (1) performing transmit power control of signals to be transmitted to the first base station and the second base station  based on the information indicating the  maximum transmit power (A range of maximum output power PCMAX of the UE is shown in Equations 1, 2, 3 see [0040]-[0041]. The base station determines a UL grant so as to maximize transmission efficiency, see [0056]. When a UL grant having a magnitude of maximum output power or more is allocated to the UE, scaling-down of UL transmission power of the UE may occur, see [0057]. FIG. 6 at S620, the UE establishes P.sub.CMAX. At S625, the UE performs simultaneous UL transmission to the macro base station or the small base station based on the received UL grant, see [0110]-[0111]. FIG. 9, the UE performs simultaneous UL transmission to the macro base station or the small base station based on the received UL grant (S910), see [0133].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen’s apparatus by adding the teachings of Jung in order to make a more effective apparatus by enabling efficiently delivering surplus power report to an end of a macro cell, a micro-cell and a cross-trap through a network. The method enables preventing transmission power from being increased than maximum capability of the terminal. The method enables effectively allocating UL grant from the base stations to the terminal so as to perform UL simultaneous transmission and prevent scaling down phenomenon of the terminal due to cross-trap of the maximum output power. The method enables effectively transmitting power transmit information to base stations by the terminal, so that the base stations can effectively manage respective scheduler without occurring excessive transmit power setting problem, see (Jung, [0018], [0056], [0067], [0071], [0075], [0081], ).
Claims 8, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 20140024380, henceforth “Pedersen”) in view of Jung et al. (US 20160112966, henceforth “Jung”) and further in view of Kusashima et al. (US 20190132802, henceforth “Kusashima”).
Regarding claim 8, Pedersen and Jung teach all the claim limitations of claim 7 above; and Pedersen further teaches wherein the first base station is a master base station and the second base station is a secondary base station, and wherein the second base station communicates with the terminal via one cell or a plurality of cells by (FIG. 2, item 101 is source cell and the first base station 110 is a  master base station. Item 102 is a target cell and the second base station 120 is a secondary base station. The second base station 102 communicates with the UE 130 via cell 102/101, see [0067]-[0070]. The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Pedersen is silent about the aforementioned missing/crossed limitations of: (1) the first base station is a master base station and the second base station is a secondary base station, and wherein the second base station communicates with the terminal via one cell or a plurality of cells by carrier aggregation.
 However, Kusashima discloses the missing/crossed limitations comprising: (1) the first base station is a master base station and the second base station is a secondary base station, and wherein the second base station communicates with the terminal via one cell or a plurality of cells by carrier aggregation (The base station device 1 and the terminal device 2 can support communication in which a set of one or more cells is used in a downlink, an uplink, and/or a sidelink. Communication using a set of a plurality of cells is also referred to as carrier aggregation or dual connectivity, see [0059]. The terminal device 2 in which the carrier aggregation is set can simultaneously transmit the plurality of uplink physical channels and/or uplink physical signals from a plurality of serving cells. The transmission power of each uplink physical channel and/or uplink physical signal is calculated on the basis of control information included in the channel to be transmitted, control information included in the DCI used to give an instruction to transmit the channel, a propagation path attenuation value of a downlink, setting from a higher layer, and the like, see [0244].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen’s apparatus by adding the teachings of Kusashima in order to make a more effective apparatus by improve transmission efficiency of the system, see (Kusashima, [0342].).
Regarding claim 9, Pedersen, Jung and Kusashima teach all the claim limitations of claim 8 above; and Abedini further teaches wherein the one cell or the plurality of cells(FIG. 2 shows source cell 101, target cell 102. The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Pedersen is silent about the aforementioned missing/crossed limitations of: (1) the one cell or the plurality of cells by the carrier aggregation is an NR cell and at least one cell is included in a predetermined frequency band.
 However, Kusashima discloses the missing/crossed limitations comprising: (1) the one cell or the plurality of cells by the carrier aggregation is an NR cell and at least one cell is included in a predetermined frequency band (FIG. 5 is a diagram illustrating parameter sets related to a transmission signal in an NR cell. FIG. 6 is a diagram illustrating an example of an NR downlink sub frame. FIG. 7 is a diagram illustrating an example of an NR uplink sub frame. The base station device 1 and the terminal device 2 can support communication in which a set of one or more cells is used in a downlink, an uplink, and/or a sidelink. Communication using a set of a plurality of cells is also referred to as carrier aggregation or dual connectivity. Further, each cell uses a predetermined frequency bandwidth. A maximum value, a minimum value, and a settable value in the predetermined frequency bandwidth can be specified in advance, see [0059].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen’s apparatus by adding the teachings of Kusashima in order to make a more effective apparatus by improve transmission efficiency of the system, see (Kusashima, [0342].).
 Regarding claim 11, Pedersen and Jung all the claim limitations of claim 10 above; and Abedini further teaches wherein the first  base station is a master base station and the second base station is a secondary base station, and wherein the second base station communicates with the terminal via one cell or a plurality of cells by (FIG. 2, item 101 is source cell and the first base station 110 is a  master base station. Item 102 is a target cell and the second base station 120 is a secondary base station. The second base station 102 communicates with the UE 130 via cell 102/101, see [0067]-[0070]. The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Pedersen is silent about the aforementioned missing/crossed limitations of: (1) the first  base station is a master base station and the second base station is a secondary base station, and wherein the second base station communicates with the terminal via one cell or a plurality of cells by carrier aggregation.
 However, Kusashima discloses the missing/crossed limitations comprising: (1) the first  base station is a master base station and the second base station is a secondary base station, and wherein the second base station communicates with the terminal via one cell or a plurality of cells by carrier aggregation (The base station device 1 and the terminal device 2 can support communication in which a set of one or more cells is used in a downlink, an uplink, and/or a sidelink. Communication using a set of a plurality of cells is also referred to as carrier aggregation or dual connectivity, see [0059]. The terminal device 2 in which the carrier aggregation is set can simultaneously transmit the plurality of uplink physical channels and/or uplink physical signals from a plurality of serving cells. The transmission power of each uplink physical channel and/or uplink physical signal is calculated on the basis of control information included in the channel to be transmitted, control information included in the DCI used to give an instruction to transmit the channel, a propagation path attenuation value of a downlink, setting from a higher layer, and the like, see [0244].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen’s apparatus by adding the teachings of Kusashima in order to make a more effective apparatus by improve transmission efficiency of the system, see (Kusashima, [0342].).
Regarding claim 12, Pedersen, Jung and Kusashima teach all the claim limitations of claim 11 above; and Abedini further teaches wherein the one cell or the plurality of cells(FIG. 2 shows source cell 101, target cell 102. The missing/crossed out limitations will be discussed in view of Kusashima.).
As noted above, Pedersen is silent about the aforementioned missing/crossed limitations of: (1) the one cell or the plurality of cells by the carrier aggregation is an NR cell and at least one cell is included in a predetermined frequency band.
 However, Kusashima discloses the missing/crossed limitations comprising: (1) the one cell or the plurality of cells by the carrier aggregation is an NR cell and at least one cell is included in a predetermined frequency band (FIG. 5 is a diagram illustrating parameter sets related to a transmission signal in an NR cell. FIG. 6 is a diagram illustrating an example of an NR downlink sub frame. FIG. 7 is a diagram illustrating an example of an NR uplink sub frame. The base station device 1 and the terminal device 2 can support communication in which a set of one or more cells is used in a downlink, an uplink, and/or a sidelink. Communication using a set of a plurality of cells is also referred to as carrier aggregation or dual connectivity. Further, each cell uses a predetermined frequency bandwidth. A maximum value, a minimum value, and a settable value in the predetermined frequency bandwidth can be specified in advance, see [0059].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen’s apparatus by adding the teachings of Kusashima in order to make a more effective apparatus by improve transmission efficiency of the system, see (Kusashima, [0342].).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464